EXHIBIT 10.16

First Amendment to the

AMENDED AND RESTATED

SHAREHOLDERS’ AGREEMENT

This Amendment (the “Amendment”) to the Amended and Restated Shareholders’
Agreement dated August 12th, 2005 (the “Amended Agreement”), is hereby made
effective this 1st day of January, 2007 (the “Amendment Effective Date”) by and
amongst Taiwan Semiconductor Manufacturing Co., Ltd. a company incorporated
under the laws of Taiwan, Republic of China (“TSMC”), OmniVision International
Holding Ltd., an exempted company incorporated under the Companies Law of Cayman
Islands (“OmniVision”), VisEra Technologies Company, Ltd., a company
incorporated under the laws of Taiwan, Republic of China (“VisEra Taiwan”), and
VisEra Holding Company, an exempted company incorporated under the Companies Law
of the Cayman Islands (“VisEra Cayman”).  OmniVision and TSMC are each sometimes
referred to herein as a “Shareholder” and collectively as the “Shareholders”;
OmniVision, TSMC, VisEra Taiwan and VisEra Cayman are each sometimes referred to
herein as a “Party” or collectively as the “Parties”.

WHEREAS, the Parties for their mutual benefit and in furtherance of the Purpose
of the Amended Agreement desire to make certain modifications to the Amended
Agreement to allow for the infusion of additional capital into the JV;

THEREFORE, in accordance with Section 16.8 of the Amended Agreement, the Parties
agree as follows:

1.               The following provisions of the Amended Agreement are hereby
amended as follows:

(a)          The words “chip probing,” are hereby added before the words “IC
packaging” at the end of line three of Section 1.1.

(b)         The word “shall” is hereby deleted and replaced with the word “may”
on line three of Section 3.2(f);

(c)          The words “date of the Approval” is hereby deleted from Section
3.6(a) and replaced by “Amendment Effective Date”;

(d)         The words “in at least the amounts as set forth immediately below,
at a par value of US$1.00 and a purchase price of US$1.00” are hereby deleted
from Section 3.6(c) and replaced with “in amounts and at an equitable purchase
price as the Parties shall mutually agree between them”.

(e)          The word “JULY” on line three of the legend text in Section 3.9 is
hereby deleted and replaced with the word “AUGUST”.


--------------------------------------------------------------------------------


2.               The following sections are hereby added to the Amended
Agreement:

3.6                                 Final JV Entity; Phase III Transaction;
Capitalization of Phase III.

(e)          In addition to contribution of capital above, at a time mutually
agreed to by TSMC and OmniVision, TSMC and OmniVision shall each contribute the
amount set forth below to VisEra Cayman in exchange for the VisEra Cayman common
shares set forth in (ii) below.

(i)                                     The consideration for such shares shall
be made in cash or in kind.  These shares issued by VisEra Cayman shall be
legended as described in Section 3.9 The shares issued upon said payment shall
be issued as fully paid and non-assessable.

(ii)                                  VisEra Cayman shall issue these common
shares at a purchase price of US$1.50 per share and at a par value of US$1.00
per share as set forth immediately below:

Phase IIIb

 

USD

 

Common Shares

 

TSMC

 

27,000,000

 

18,000,000

 

OmniVision

 

27,000,000

 

18,000,000

 

 

(f)            VisEra Cayman shall take such other steps and obtain such other
approvals from Additional Investors as may be required by any written
instruments executed between such Additional Investors and VisEra Cayman and
consistent with this Amendment and the Amended Agreement.

3.               The table in Section 3.8 is hereby deleted and replaced as
follows:

Cumulative

 

Phase I

 

Phase II

 

Phase III

 

Capital and 
Shareholding 

 

Shareholding(shs)

 

Shareholding
(%)

 

Shareholding
(shs)

 

Shareholding
(%)

 

Shareholding

(shs)

 

Shareholding
(%)

 

TSMC

 

1,931,325

 

28.14

%

18,931,325

 

46.33

%

43,000,000

 

46.95

%

OmniVision

 

1,931,325

 

28.14

%

18,931,325

 

46.33

%

43,000,000

 

46.95

%

Additional Investment

 

0

 

0

 

0

 

0.00

%

2,580,000

*

2.82

%

Technical Stock**

 

3,000,000

 

43.72

%

3,000,000

 

7.34

%

3,000,000

 

3.28

%

Total

 

6,862,650

 

100.00

%

40,862,650

 

100.00

%

91,580,000

 

100.00

%

 

--------------------------------------------------------------------------------

(*assumes exercise of pro-rata subscription rights by existing additional
investors, but excludes any amounts which may be obtained from any future
additional investors;

**Technical Stock share values assume the transaction in 3.2(f) has taken place
at an exchange rate of 1:1; the actual exchange rate shall be approved by TSMC
and OmniVision, though in no event shall the amount cause the aggregate holding
of entities other than OmniVision and TSMC to exceed the limits set forth in
Section 3.5)


--------------------------------------------------------------------------------


4.               In the event of any conflict between this Amendment and the
Amended Agreement, the terms of this Amendment shall control.  The capitalized
terms used herein will have the same meaning as set forth in the Amended
Agreement, except as otherwise provided in this Amendment.  All other provisions
of the Amended Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties, by their duly authorized representatives,
hereby have executed this contract as of the last date indicated below

TAIWAN SEMICONDUCTOR   

 

OMNIVISION INTERNATIONAL

MANUFACTURING CO., LTD.

 

HOLDING LTD.

 

 

 

 

 

 

BY:

 

 

 

BY:

 

 

 

 

 

NAME:

 

NAME:

TITLE:

 

TITLE:

DATE:

 

DATE:

VISERA TECHNOLOGIES COMPANY,

 

VISERA HOLDING COMPANY

LTD.

 

 

 

 

 

 

 

 

BY:

 

 

 

BY:

 

 

 

 

 

NAME:

 

NAME:

TITLE:

 

TITLE:

DATE:

 

DATE:

 


--------------------------------------------------------------------------------